Citation Nr: 1211728	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  97-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1990 to October 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted an increased rating of 20 percent for residuals of a surgical procedure of the right knee, effective February 26, 1996.  

In August 2003, the RO in Newark granted a temporary total rating for the right knee disability, effective from January 6, 1999 to March 1, 1999 for convalescence from right knee surgery.  In October 2006, the RO in Philadelphia, Pennsylvania granted an extension of the temporary total rating to April 1, 1999 and a 20 percent rating thereafter. 

In March 2004, the Board remanded the appeal for further development. 

The Veteran testified before the Board by videoconference from the RO in November 2007.  A transcript of the hearing is associated with the claims file.  

In February 2008 and October 2010, the Board remanded the appeal for further development.  

In December 2004 and February 2005, the Veteran submitted a claim for a total rating based on individual unemployability as a result of bilateral knee disabilities.  In April 2005, the RO acknowledged the Veteran's claim, noting that the Veteran's left knee was not service-connected at the time.  In February 2007, the RO granted service connection for a left knee disability, effective in December 2004.  In the November 2007 Board hearing, the Veteran restated his claim for a total rating based on individual unemployability.  In February 2008 and October 2008, the Board referred the issue to the RO for adjudication.  No action has been taken. 

A review of the Virtual VA paperless claims processing system identified the following additional document pertinent to the present appeal.  In March 2012, the RO in Indianapolis, Indiana granted a temporary total rating for convalescence following surgery for a total right knee replacement, effective December 12, 2011 to January 31, 2013 with a minimum rating of 30 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for a right knee prosthesis.   The RO did not address ratings prior to December 2011.  

Notwithstanding the periods of a total rating for convalescence from right knee surgery, the issue of a total rating based on individual unemployability was raised by the Veteran in December 2004 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) for those periods of time not included in the total rating for convalescence.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


REMAND

In correspondence in February 2012, the Board informed the Veteran that the Acting Veterans Law Judge who presided at his hearing was no longer employed by the Board and that the Veteran was entitled to another hearing.  In correspondence in March 2012, the Veteran requested a new hearing before the Board sitting at the RO in Philadelphia.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next available opportunity. 

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).  


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



